UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

> -'UL 3 n 2323
THEODORE E~ PGWELL, ) C|erk, U.S District & Bankrr'ptry
) Courts for the District of columbia
Petitioner, )
)
v ) Civil Action N0. l  __l l 
)
MAYOR VINCENT GRAY, )
)
Respondent. )
)
MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The petitioner is a former employee of
the District of Columbia Public Schools who was terminated on November 30, 2010. See Pet. 111
31, 38. He "is seeking relief from . . . injuries on the job, in servitude of injustice, extortion,
coercion, unfair labor law practices, Miranda Right Violations, double punishment, medical
malpractice, violation of Department of Justice’s ldentity Theft and Assumption Deterrence Act
of 1998." Ia'. at 1 (introductory paragraph). Specifically, he demands reinstatement to his
teaching position, and full retirement and medical benefits. Ia'. at 12-13.

The extraordinary writ of mandamus is available to compel an "ojj"zcer or employee of the
United Slates or any agency thereof to perform a duty owed to plaintiff," 28 U.S.C. § 1361
(emphasis added), and the Court therefore cannot compel the Mayor of the District of Columbia

to provide the relief petitioner demands. See Powell v. Gray, N0. 12-0902, 2013 WL 3155367,

at *l (D.D.C. June l4, 2013). The petition for a writ of mandamus will be dismissed for lack of
subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action
"at any time" it determines that subject matter jurisdiction is w ` Order accompanies

this Memorandurn Opinion.

DATE:

/¢yi(}

United States District judge